        Case 3:21-cv-01636-N Document 1 Filed 07/14/21               Page 1 of 24 PageID 1



                             THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF
                                  TEXAS DALLAS DIVISION

       BROOKE LAYTON,                             §
                                                  §              Case No.: 3:21-cv-1636
                            Plaintiff,            §
               vs.                                §              JURY TRIAL DEMANDED
                                                  §
                                                  §
                                                  §
   MAINSTAGE MANAGEMENT, INC.,                    §
   NICK’S MAINSTAGE, INC. – DALLAS                §
   PT’S D/B/A PT MEN’S CLUB and NICK              §
   MEHMETI,                                       §
                                                  §
                           Defendants.

                              PLAINTIFF’S ORIGINAL COMPLAINT

          Plaintiff BROOKE LAYTON, (“Plaintiff”), individually and on behalf of all others

  similarly situated, alleges the following upon information and belief, based upon investigation of

  counsel, published reports, and personal knowledge:

  I.      NATURE OF THE ACTION

          1.    Plaintiff alleges causes of action against Defendants MAINSTAGE MANAGEMENT,

  INC., NICK’S MAINSTAGE, INC. – DALLAS PT’S D/B/A PT MEN’S CLUB and NICK

  MEHMETI (“Defendants”) for damages resulting from Defendants evading the mandatory

  minimum wage and overtime provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

  seq.(“FLSA”) and illegally absconding with Plaintiff’s tips.

          2.         Defendants own and operate a strip Club named PT MEN’S CLUB. These causes

  of action arise from Defendants’ willful actions while Plaintiff was employed by Defendants

  from approximately April 2018 through December 2019. Throughout her employment with

  Defendants, Plaintiff has been denied minimum wage payments and denied overtime as part of

_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 1 of 24
           Case 3:21-cv-01636-N Document 1 Filed 07/14/21                       Page 2 of 24 PageID 2


      Defendants scheme to classify Plaintiff and other dancers/entertainers as “independent

      contractors.” As the Department of Labor explained in a recent Administrative Interpretation:

           Misclassification of employees as independent contractors is found in an increasing
           number of workplaces in the United States, in part reflecting larger restructuring of
           business organizations. When employersimproperly classify employees as independent
           contractors, the employees may not receive important workplace protections such as the
           minimum wage, overtime compensation, unemployment insurance, and workers’
           compensation. Misclassification also results in lower tax revenues for government and an
           uneven playing field for employers who properly classify their workers. Although
           independent contracting relationships can be advantageous for workers and businesses,
           some employees may be intentionally misclassified as a means to cut costs and avoid
           compliancewith labor laws.1

              As alleged in more detail below, that is exactly what the Defendant is doing in this case.

              3.   Plaintiff   worked      at   Defendants’      principal    place    of   business     located      at

      10601 Plano Road, Dallas, Texas 75238.

              4.       Defendants failed to pay Plaintiff minimum wages and overtime wages for all hours

      worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

              5.       Defendants’ conduct violates the FLSA, which requires non-exempt employees to

      be compensated for their overtime work at a rate of one and one-half (1 ½) times their regularrate

      of pay. See 29 U.S.C. § 207(a).

              6.       Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

      29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

              7.       Plaintiff brings a collective action to recover the unpaid overtime compensation

      and minimum wage owed to her individually and on behalf of all other similarly situated

      employees, current and former, of Defendants. Members of the Collective Action are hereinafter

      referred to as “FLSA Class Members.”



1
    See DOL Admin. Interp. No. 2015-1, available at http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf

_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 2 of 24
        Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 3 of 24 PageID 3


          8.     As a result of Defendants’ violations, Plaintiff and the FLSA Class Members seek

  to recover double damages for failure to pay minimum wage, overtime liquidated damages,

  interest, and attorneys’ fees.

  II.     PARTIES

          9.     Plaintiff is an individual adult resident of the State of Texas. Furthermore, Plaintiff

  was employed by Defendants and qualifies as an “employee” of Defendants as defined by the

  FLSA, 29 U.S.C. § 203(e)(1).

          10.    The FLSA Class Members are all current and former exotic dancers who worked

  at PT MEN’S CLUB at any time starting three (3) years before this Complaint was filed, up to

  the present.

          11.    Defendant, NICK’S MAINSTAGE, INC. – DALLAS PT’S D/B/A PT MEN’S

  CLUB (the Club), is a Texas Corporation with its principal place of business at

  10601 Plano Road, Dallas, Texas 75238. At all times mentioned herein, was an “employer” or

  “joint employer” as defined by the FLSA, 29 U.S.C. § 203(d) and (g). NICK’S MAINSTAGE,

  INC. – DALLAS PT’S D/B/A PT MEN’S CLUB, may be served via its agent for service of

  process, Leo Priolo, Jr., 3704 Abrams Road, Dallas, Texas 75214.

          12.    Defendant, MAINSTAGE MANAGEMENT, INC., is a Texas Corporation with

  its principal place of business at 10601 Plano Road, Dallas, Texas 75238. At all times mentioned

  herein, was an “employer” or “joint employer” as defined by the FLSA, 29 U.S.C. § 203(d) and

  (g). MAINSTAGE MANAGEMENT, INC., may be served via its agent for service of process,

  Leo Priolo, Jr., 3704 Abrams Road, Dallas, Texas 75214.

          13.    Defendant NICK MEHMETI (“Mehmeti”) is an owner and president, secretary

   and director of MAINSTAGE MANAGEMENT, INC and NICK’S MAINSTAGE, INC. –

_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 3 of 24
      Case 3:21-cv-01636-N Document 1 Filed 07/14/21                    Page 4 of 24 PageID 4


   DALLAS        PT’S     D/B/A       PT     MEN’S       CLUB       and     may      be     served     at

   10601 Plano Road, Dallas, Texas 75238, or wherever he may be found.

         9.      MEHMETI acted directly or indirectly on behalf of the Club, and, at all times

  mentioned herein was an “employer” or “joint employer” of Plaintiff within the meaning of the

  FLSA. He exerted operational and management control over Defendants, including day to day

  management. MEHMETI was and is, frequently present at, owned, directed, controlled and

  managed the operations at the Club. MEHMETI also controlled the nature, pay structure, and

  employment relationship of Plaintiff and the FLSA Class Members. MEHMETI had at all times

  relevant to this lawsuit, the authority to hire and fire employees of the Club, the authority to direct

  and supervise the work of employees, the authority to sign on the business’ checking accounts,

  including payroll accounts, and the authority to make decisions regarding employee compensation

  and capital expenditures. Additionally, they were responsible for the day-to-day affairs of the

  Club. In particular, MEHMETI was responsible for determining whether the Club complied with

  the FLSA.

         10.      At all material times, Defendants have been an enterprise in commerce or in the

  production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

  because they have had employees at their Club engaged in commerce, which has travelled in

  interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

  interstate commerce. 29 U.S.C. § 203(s)(1).

         11.     Furthermore, Defendants have had, and continue to have, an annual gross business

  volume in excess of the statutory standard.

         12.     At all material times during the three (3) years prior to the filing of this action,

  Defendants categorized all dancers/entertainers employed by Defendants as “independent

  contractors” and have failed and refused to pay wages or compensation to such
_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 4 of 24
         Case 3:21-cv-01636-N Document 1 Filed 07/14/21                Page 5 of 24 PageID 5


  dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

  production of goods for commerce as required by 29 U.S.C. §§ 206-207.

           13.    Plaintiff is informed and believes that, at all relevant times herein, Defendants

  engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

  conduct of its employees and agents, and other Defendants and are vicariously or strictly liable for

  the wrongful conduct of its employees and agents as alleged herein.

           14.    Plaintiff is informed and believes, and on that basis alleges that, each of the

  Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

  and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

  acts of each of these Defendants are legally attributable to the other Defendants, and that these

  Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

  them exercised control over her wage payments and control over her duties.

           15. Plaintiff is informed and believes, and on that basis alleges that, at all relevant times,

  each and every Defendant has been the agent, employee, representative, servant, master, employer,

  owner, agent, joint venture, and alter ego of each of the other and each was acting within the course

  and scope of his or her ownership, agency, service, joint venture and employment.

           16.    At all times mentioned herein, each and every Defendant was the successor of the

  other and each assumes the responsibility for the acts and omissions of all other Defendant.

  III.     VENUE AND JURSIDICTION

           17.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

  § 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 5 of 24
         Case 3:21-cv-01636-N Document 1 Filed 07/14/21                  Page 6 of 24 PageID 6


             18. Venue is proper in this District because all or a substantial portion of the events forming

  the basis of this action occurred in this District. Defendants’ Club is located in this District and

  Plaintiff worked in this District.

  IV.        ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

  (AGAINST ALL DEFENDANTS)
    Dallas, Texas
             A.        FACTUAL ALLEGATIONS

             19.       Defendant operates an adult-oriented entertainment facility located at 10601

  Plano Road, Dallas, Texas 75238. The picture below depicts the outside of the Club.




              20. At all times mentioned herein, Defendants were “employer(s)” or “joint employer(s)”

   of Plaintiff.

             21.       At all times during the three (3) years prior to the filing of the instant action,      Ima

              Google
  Defendants categorized all dancers/entertainers employed by Defendants as “independent
        Street View

  contractors” and have failed and refused to pay wages to such dancers.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 6 of 24
      Case 3:21-cv-01636-N Document 1 Filed 07/14/21                  Page 7 of 24 PageID 7


         22.     At all times relevant to this action, Defendants exercised a great deal of operational

  and management control over the subject Club, particularly in the areas of terms and conditions

  of employment applicable to dancers and entertainers.

         23.     Plaintiff began working as a dancer for Defendants on April 2018 through

  December 2019.

         24.     The primary duty of an entertainer is to dance and entertain customers and give

  them a good experience. Specifically, an entertainer performs stage and table dances, and

  entertains customers on an hourly basis.

         25. Stated differently, entertainers dance on stage, perform table dances, and

  entertain customers in VIP rooms, all while nude or semi-nude.

         26.     Plaintiff worked and performed at the adult-oriented entertainment facility

  multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

  solely as an adult-oriented entertainment facility featuring nude or semi-nude female entertainers.

         27.     Defendants did not pay entertainers on an hourly basis.

         28.     Defendants exercised significant control over Plaintiff during her shifts, and

  Defendants required Plaintiff to work an entire shift.

         29.     Defendants set prices for all VIP performances.

         30.     Defendants charge the dancers a late fee if they do not arrive for a shift on time.

         31.     Defendants controlled the means and manner in which Plaintiff could perform.

         32.     Defendants had the authority to suspend, fine, fire, or otherwise discipline

  entertainers for non-compliance with their rules regarding dancing.

         33.     Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

  for non-compliance with their rules regarding dancing.


_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 7 of 24
      Case 3:21-cv-01636-N Document 1 Filed 07/14/21                  Page 8 of 24 PageID 8


         34.     Although Defendants allowed entertainers to choose their own costumes,

  Defendants reserved the right to decide what a particular entertainer was allowed to wear on the

  premises. In order to comply with the Club’s dress and appearance standards, Plaintiff typically

  expended approximately thirty (30) minutes of time each shift getting ready for work without

  being paid any wages for such time getting ready. Defendants did enforce the dress code on the

  entertainers, to the extent such may have been required as a sexually oriented business by the City

  of Dallas and/or State of Texas.

         35.     Plaintiff was compensated exclusively through tips from Defendants’ customers.

  That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their establishment.

         36.     Defendants also required Plaintiff to share her tips with Defendants, other non-

  service employees who do not customarily receive tips, including the managers, disc jockeys, and

  the house mother. Defendants required Plaintiff and other entertainers to tip out the floor men and

  DJs at least $20.00 each, as well as other non-entertainers who the entertainers interacted with at

  the Club.

         37.     Defendants are in violation of the FLSA’s tipped-employee compensation

  provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

  of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify the

  Plaintiff about the tip credit allowance (including the amount to be credited) before the credit was

  utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit

  allowance worked or what the amounts to be credited were. Furthermore, Defendants violated 29

  U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead required

  that she divide her tips amongst other employees who do not customarily and regularly receive

  tips. Because Defendants violated the tip-pool law, Defendants loses the right to take a credit

  toward minimum wage.
_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 8 of 24
      Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 9 of 24 PageID 9


         38.     Defendants exercised significant control over Plaintiff and all of its entertainers

  through written and unwritten policies and procedures. Defendants fined entertainers for failing

  to comply with management’s rules, including late fees added on for every hour an entertainer

  showed up, changing before getting permission to change at the end of a shift, and a fee to leave

  early. The Club controlled how the entertainers dressed, including that each entertainer must wear

  dance heels at all times they were on the floor or stage. Plaintiff, and similarly situated

  entertainers, had to sign in each shift, check in with the DJ and participate in stage rotation and

  needed permission to leave at the end of a shift.

         39.     Defendants required Plaintiff and other entertainers at the Club to pay in order to

  eat. Plaintiff and other entertainers were not allowed to bring food into the Club and were not

  provided food. They were forced to purchase food from the Club.

         40. Defendants required Plaintiff and other entertainers at the Club to pay in order to

  work. Defendants required entertainers to pay between $20-$60 in house fees to the Club in order

  to work each shift.

         41. Defendants provided and paid for all advertising and marketing efforts undertaken

  on behalf of Defendants.

         42.     Defendants paid for the building used by Defendants’ maintenance of the facility,

  the sound system, stages, lights, beverages and inventory used at the facility.

         43.     Defendants made all hiring decisions regarding wait staff, security, entertainers,

  managerial and all other employees on the premises.

         44.     Defendants’ opportunity for profit and loss far exceeded Plaintiff’s opportunity for

  profit and loss from work at the Club.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 9 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                   Page 10 of 24 PageID 10


           45.    Nude dancing is an integral part of Defendants’ operations. Defendants’

  advertising prominently displays nude dancing for its customers. The Club is well known as a

  “strip club.”

           46.    Defendants need entertainers to successfully and profitably operate their business

  model.

           47.    The position of entertainer requires no managerial skill of others.

           48. The position of entertainer requires little other skill or education, formal or

  otherwise.

           49.    The only requirements to become an entertainer at are “physical attributes” and the

  ability to dance seductively. The amount of skill required is more akin to an employment position

  than that of a typical independent contractor. Defendants do not require prior experience as an

  entertainer or any formal dance training as a job condition or prerequisite to employment.

  Defendants do not require an audition or any try-out process or provide any on-the-job training.

  Defendants do not require the submission of a resume or any educational background as a required

  to be hired. If Plaintiff or any other potential entertainer wants to perform, they just need to comply

  with the legal requires of the city of Dallas and State of Texas.

           50.    Defendants failed to maintain records of wages, fines, fees, tips and gratuities

  and/or service charges paid or received by entertainers.

           51.    Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

  despite being present at Defendants’ facility and required to work and entertain its customers at

  any time during a seven-plus (7+) hour work shift.

           52.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular

  minimum wage rate for any hours worked despite being present at Defendants’ facility and

  required to work and entertain its customers for longer than eight (8) hours per shift.
_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 10 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 11 of 24 PageID 11


          53.     The FLSA Class Members had the same pay structure and were under the same

  controls as Plaintiff.

          54.     Plaintiff and FLSA Class Members would work over forty (40) hours in some

  weeks each worked for Defendants.

          55.     Defendants have never paid Plaintiff and the FLSA Class Members any amount as

  wages whatsoever and have instead unlawfully required Plaintiff and FLSA Class Membersto

  pay them for the privilege of working.

          56.     The only source of monies received by Plaintiff (and the class she seeks to

  represent) relative to her employment with Defendants came in the form of gratuities received

  directly from customers, a portion of which Plaintiff and the FLSA Class Members wererequired

  to pay to Defendants.

          57.     Although Plaintiff and the FLSA Class Members are required to and do in fact

  frequently work more than forty (40) hours per workweek, they are not compensated at the FLSA

  mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they receive

  no compensation whatsoever from Defendants and thus, Defendants violates the minimum wage

  requirement of FLSA. See 29 U.S.C. § 206.

          58.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

  was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

  Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance to the

  FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer within

  the meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and fees.

          59.     Plaintiff and FLSA Class Members who worked at the Club performed precisely

  the same job duties - dancing and entertaining at the Club.

_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 11 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                    Page 12 of 24 PageID 12


            60.    Plaintiff and FLSA Class Members who worked at the Club during the applicable

  limitations period(s) were subject to the same work rules established by the Defendants as

  identified above.

            61.    Plaintiff and FLSA Class Members at the Club were subject to the terms and

  conditions of employment and the same degree of control, direction, supervision, promotion and

  investment imposed or performed by Defendants.

            62.    Plaintiff and FLSA Class Members at the Club during the applicable limitations

  period(s) were subject to the same across-the-board, uniformly appliedcorporate policy mandated

  by Defendants.

            63. Plaintiff and the FLSA Class Members at the Club, during the applicable limitations

  period, were subject to the same fees and fines imposed by Defendants.

            64.    As a result of Defendants’ across-the-board, standard operating procedure of

  mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

  to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

  former dancers and entertainers who worked at the Club during the applicable limitations period

  would elect to participate in this action if provided notice of same.

            65.    Upon information and belief, more than one hundred (100) dancers and

  entertainers have worked at the Club during the three (3) to five (5) years prior to the filing of this

  action.

            66.    Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she seeks

  to represent and will adequately represent the interests of the class.

            67.    Plaintiff has hired Counsel experienced in class actions and in collective actions

  under 29 U.S.C. § 216(b) who will adequately represent the class.


_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 12 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 13 of 24 PageID 13


         68.     Defendants failed to keep records of tips, gratuities and/or service charges paid to

  Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.

         69.     Federal law mandates that an employer is required to keep for three (3) years all

  payroll records and other records containing, among other things, the following information:

         a.      The time of day and day of week on which the employees’ work week begins;

         b.      The regular hourly rate of pay for any workweek in which overtime compensation

                 is due under section 7(a) of the FLSA;

         c.      An explanation of the basis of pay by indicating the monetary amount paid on a

                 per hour, per day, per week, or other basis;

         d.      The amount and nature of each payment which, pursuant to section 7(e) of the

                 FLSA, is excluded from the “regular rate”;

         e.      The hours worked each workday and total hours worked each workweek;

         f.      The total daily or weekly straight time earnings or wages due for hours worked

                 during the workday or workweek, exclusive of premium overtime compensation;

         g.      The total premium for overtime hours. This amount excludes the straight-time

                 earnings for overtime hours recorded under this section;

         h.      The total additions to or deductions from wages paid each pay period including

                 employee purchase orders or wage assignments;

         i.      The dates, amounts, and nature of the items which make up the total additions and

                 deductions;

         j.      The total wages paid each pay period; and

         k.      The date of payment and the pay period covered by payment.

  29 C.F.R. 516.2, 516.5.


_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 13 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 14 of 24 PageID 14


         70.     Defendants have not complied with federal law and have failed to maintain such

  records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

  inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden under

  the FLSA by proving that they, in fact, performed work for which they were improperly

  compensated, and produce sufficient evidence to show the amount and extent of their work “as a

  matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

  U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

  Anderson to provide the extent of her unpaid work.

         B.      INDIVIDUAL LIABILITY UNDER THE FLSA

         71.     In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

  Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

  interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters, Inc.,

  711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting directly or

  indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The Fifth

  Circuit stated “[t]he dominant theme in the case law is that those who have operating control over

  employees within companies may be individually liable for FLSA violations committed by the

  companies.” Gray v. Powers, 673 F.3d 352, 357 (5th Cir. 2012).

         72.     Where an individual exercise “control over the nature and structure of the

  employment relationship,” or “economic control” over the relationship, that individual is an

  employer within the meaning of the FLSA and is subject to liability. Lambert v. Ackerley 180

  F.3d 997 (9th Cir. 1999) Factors related to “economic control,” which included ownership

  interest, operational control of significant aspects of the day-to-day functions, the power to hire




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 14 of 24
       Case 3:21-cv-01636-N Document 1 Filed 07/14/21              Page 15 of 24 PageID 15


  and fire employees, determine salaries, and the responsibility to maintain employment records.

  Gray, 673 F.3d at 355 (citing Williams v. Henagan, 595 F.3d 610, 615 (5th Cir. 2010).

          73.    Defendant Nick Mehmeti is individually liable for failing to pay Plaintiff her

  wages. The actual identities of other managers and owners are unknown at this time. As stated

  before, Plaintiff will be amending to include individuals liable pursuant to Gray v. Powers, 673

  F.3d 352, 357 (5th Cir. 2012).

  V.      COLLECTIVE ACTION ALLEGATIONS

          74.    Plaintiff hereby incorporates by reference and re-alleges each and every

  allegation set forth in each and every preceding paragraph as though fully set forth herein.

          75.    Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

  § 216(b) on behalf of all persons who were or are employed by Defendants as exotic

  dancers/entertainers at any time during the three (3) years prior to the commencement of this

  action to present.

          76.    Plaintiff has actual knowledge that FLSA Class Members have also been denied

  overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at

  the federally mandated minimum wage rate. That is, Plaintiff worked with other

  dancers/entertainers at the Club. As such, she has firsthand personal knowledge of the same pay

  violations throughout Defendants’ Club. Furthermore, other exotic dancers/entertainers at

  Defendants’ Club have shared with her similar pay violation experiences as those described in

  this Complaint.

          77.    Other employees similarly situated to Plaintiff work or have worked at the Club

  but were not paid overtime at the rate of one and one-half (1 ½) their regular rate when those




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 15 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21               Page 16 of 24 PageID 16


  hours exceeded forty (40) hours per workweek. Furthermore, these sameemployees were denied

  pay at the federally mandated minimum wage rate.

          78.    Although Defendants permitted and/or required the FLSA Class Members to work

  in excess of forty (40) hours per workweek, Defendants have denied them full compensation for

  their hours worked over forty (40). Defendants have also denied them full compensation at the

  federally mandated minimum wage rate.

          79.    FLSA Class Members perform or have performed the same or similar work as the

  Plaintiff.

          80.    FLSA Class Members regularly work or have worked in excess of forty (40) hours

  during a workweek.

          81.    FLSA Class Members regularly work or have worked and did not receive

  minimum wage.

          82.    FLSA Class Members are not exempt from receiving overtime and/or pay at the

  federally mandated minimum wage rate under the FLSA.

          83.    As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

  structure, misclassification as independent contractors and/or the denial of overtime and minimum

  wage.

          84.    Defendants’ failure to pay overtime compensation and hours worked at the

  minimum wage rate required by the FLSA results from generally applicable policies or practices

  and does not depend on the personal circumstances of the FLSA Class Members.

          85.    The experiences of the Plaintiff, with respect to her pay, are typical of the

  experiences of the FLSA Class Members.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 16 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                Page 17 of 24 PageID 17


          86.    The specific job titles or precise job responsibilities of each FLSA Class Member

  does not prevent collective treatment.

          87.    All FLSA Class Members, irrespective of their particular job requirements, are

  entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.

          88.    All FLSA Class Members, irrespective of their particular job requirements, are

  entitled to compensation for hours worked at the federally mandated minimum wage rate.

          89.    Although the exact number of damages may vary among FLSA Class Members,

  the damages for the FLSA Class Members can be easily calculated by a simple formula. The

  claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

  a systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class

  Members.

          90.    As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

  following class:

             All of Defendants’ current and former exotic dancers/entertainers who
             worked at PT MEN’S CLUB located in Dallas, Texas at any time
             starting three years before this Complaint was filed.
  VI.     CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

             FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          91.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

          92.    Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.
_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 17 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                Page 18 of 24 PageID 18


         93.      Defendants operate an enterprise engaged in commerce within the meaning of the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

         94.      Defendants failed to pay Plaintiff minimum wage in violation of 29 U.S.C. § 206.

         95.      Based upon the conduct alleged herein, Defendants knowingly, intentionally and

  willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.

         96.      Throughout the relevant period of this lawsuit, there is no evidence that

  Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

  grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

  misclassification scheme and compensation policies were illegal.

         97.      Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants, minimum wage compensation and an equal amount in the form of liquidated

  damages, as well as reasonable attorneys’ fees and costs of the action, including interest,pursuant

  to 29 U.S.C. § 216(b).

                                   SECOND CAUSE OF ACTION

               FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         98.      Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

         99.      Each Defendant is an “employer” or “joint employer” of Plaintiff within the

  meaning of the FLSA, 29 U.S.C. § 203(d).

         100.     Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.


_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 18 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                Page 19 of 24 PageID 19


         101.    Defendants operate an enterprise engaged in commerce within the meaning of the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000.00).

         102.    Defendants failed to pay Plaintiff the applicable overtime wage for each hour in

  excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.

         103.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

  willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.

         104.        Throughout the relevant period of this lawsuit, there is no evidence that

  Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

  grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

  misclassification scheme and compensation policies were unlawful.

         105.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants, overtime wage compensation and an equal amount in the form of liquidated damages,

  as well as reasonable attorneys’ fees and costs of the action, including interest, pursuant to 29

  U.S.C. § 216(b).

                                    THIRD CAUSE OF ACTION

           UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         106.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

         107.    Plaintiff customarily and regularly received more than thirty U.S. Dollars ($30.00)

  a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. § 203(t), see

  also 29 C.F.R. § 531.50.


_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 19 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 20 of 24 PageID 20


         108.    At all relevant times, Defendants were “employer(s)” or “joint employer(s)” of

  Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

         109.    Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

         110.    Defendants operate an enterprise engaged in commerce within the meaning for the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

         111.    Under TIPA:

                 [a]n employer may not keep tips received by its employees for any
                 purpose including allowing managers or supervisors to keep any portion
                 of employees’ tips, regardless of whether or not it takes a tip credit.

         29 U.S.C. § 203.

         112.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

  form of fees, fines, mandatory charges and other payments to management, house moms, disc

  jockeys, and floor men in violation of TIPA.

         113.    Defendants required Plaintiff to participate in an illegal tip pool, which included

  employees who do not customarily and regularly receive tips, and do not have more than a de

  minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, and

  management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped

  employees under the Fair Labor Standards Act (FLSA).”

         114.    The contribution Defendants required Plaintiff to make after each shift was

  arbitrary and capricious and distribution was not agreed to by Plaintiff or other dancers; rather, it

  was imposed upon Plaintiff and other dancers.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 20 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                    Page 21 of 24 PageID 21


         115.    By requiring Plaintiff to pool her tips with Club management, including the

  individual Defendants named herein, Defendants “retained” a portion of the tips received by

  Plaintiff in violation of the FLSA.

         116.    Defendants did not make any effort, let alone a “good faith” effort, to complywith

  the FLSA as it relates to compensation owed to Plaintiff.

         117.    At the time of their illegal conduct, Defendants knew or showed reckless disregard

  that the tip-pool which they required Plaintiff to contribute included non-tipped employees and,

  therefore, was statutorily illegal. In spite of this, Defendants willfully failed andrefused to pay

  Plaintiff the proper amount of the tips to which she was entitled.

         118.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

  the FLSA.

         119.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

  form of fees, fines, mandatory charges and other payments to management, house moms, disc

  jockeys, and door men in violation of TIPA.

         120.    As a result of the acts and omissions of the Defendants as alleged herein, and

  pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all

  misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

  tips, mandatory attorneys’ fees, costs, and expenses.

                                 FOURTH CAUSE OF ACTION
                             ILLEGAL KICKBACKS, 29 C.F.R. § 531.35
       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         121.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.



_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 21 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                 Page 22 of 24 PageID 22


          122.   Defendants required Plaintiff to pay monetary fees to Defendants and other PT
  MEN’S CLUB employees who did not work in positions that are customarily and regularly
  tipped, in violation of 29 U.S.C. § 203(m).
          123.   Defendants’ requirement that Plaintiff pay fees to Defendants and other PT MEN’S
  CLUB employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.
          124.   Because Defendants violated the “free and clear” requirement of 29 C.F.R. §
  531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision withrespect

  to Plaintiff’s wages.

          125.   Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

  531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.

          126.   Plaintiff is entitled to recover from Defendants all fees that Defendants required
  Plaintiff to pay in order to work at PT MEN’S CLUB, involving but not limited to house fees and
  tip sharing.
                                    FIFTH CAUSE OF ACTION
                                 FORCED TIPPING, 29 C.F.R. § 531.35
        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          127.   Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

          128.   Defendants required Plaintiffs to pay monetary fees to other PT MEN’S CLUB

  employees who did not work in positions that are customarily and regularly tipped, in violation of

  29 U.S.C. § 203(m).

         129.    Defendants’ requirement that Plaintiffs pay fees to other PT MEN’S CLUB

  employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 22 of 24
     Case 3:21-cv-01636-N Document 1 Filed 07/14/21                     Page 23 of 24 PageID 23


         130.       Because Defendants violated the “free and clear” requirement of 29 C.F.R. § 531.35

  as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision withrespect to

  Plaintiffs’ wages.

          131.      Plaintiffs are entitled to recover from Defendants all fees that Defendants required

  Plaintiff to pay other employees in order to work at the Club, involving but not limited to forced

  tip sharing.

                                      DEMAND FOR JURY TRIAL

         132.       Plaintiff hereby demands a trial by jury for all such triable claims.

                                           PRAYER FOR RELIEF
          WHEREFORE, Plaintiff requests of this Court the following relief:
                 1. For compensatory damages according to proof at trial of at least $100,000;
                 2. For special damages according to proof at trial;
                 3. For restitution of unpaid monies;
                 4. For attorneys’ fees;
                 5. For costs of suit incurred herein;
                 6. For statutory penalties;
                 7. For civil penalties;
                 8. For pre-judgment interest;
                 9. For post-judgement interest;
                 10. For general damages in an amount to be proven at trial;
                 11. For such other and further relief as the tribunal may deem just and proper.




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 23 of 24
      Case 3:21-cv-01636-N Document 1 Filed 07/14/21             Page 24 of 24 PageID 24


Dated: July 14, 2021                                 Respectfully Submitted,
                                                     ELLZEY & ASSOCIATES, PLLC
                                                     /s/ Jarrett L. Ellzey
                                                     Jarrett L. Ellzey
                                                     Texas Bar No. 24040864
                                                     Leigh Montgomery Texas
                                                     Bar No. 24052214
                                                     1105 Milford Street
                                                     Houston, Texas 77066
                                                     Telephone: (713) 554-2377
                                                     Fax: (888) 276-3455
                                                     jarrett@ellzeylaw.com
                                                     leigh@ellzeylaw.com

                                                     AND
                                                     Mark A. Alexander
                                                     MARK A. ALEXANDER, P.C.
                                                     Texas Bar No. 01007500
                                                     5080 Spectrum,
                                                     Suite 850E
                                                     Addison, TX 75001
                                                     Phone: (972) 544-6968
                                                     Fax: (972) 421-1500
                                                     mark@markalexanderlaw.com

                                                     Attorneys for Plaintiff




_________________________________________________________________________________________________
                                    Collective Action Complaint
                                            Page 24 of 24
